IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 01-50501
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

JUAN GUADALUPE SANCHEZ-RAMOS, also known as Alejandro
Sanchez-Gonzales

                Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-00-CR-706-8
                       --------------------
                          April 10, 2002

Before KING, Chief Judge, and DAVIS and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Court-appointed counsel for Juan Guadalupe Sanchez-Ramos

moves to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).    Sanchez has received copies of

counsel’s motion and brief but has not filed a response.   Our

independent review of the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50501
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.